DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/08/2020. An initialed copy is attached to this Office Action.

Response to Amendment
The amendment filed on February 1, 2021 in response to the previous Final Office Action (11/13/2020) is acknowledged and has been entered.
	Claims 1 – 18 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection of claims 2 – 3 under 112(a) 
Rejection of claims 2 – 6 under 112(b) 

Response to Arguments
Applicant’s arguments, see Remarks, filed February 1, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claim 1 – 18 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13 – 15, the closest prior art fails to disclose, suggest or teach the combination of at least one memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions to: generate a composite ratio for composition of a plurality of images, for each area of the plurality of images, based on a contrast value of each area respectively; conduct an adjustment to the composite ratio; and generate a composite image by the composition for the plurality of images based on the composite ratio after the adjustment, wherein, for at least one image of a part of the plurality of images, a relationship between the composite ratios of neighboring areas becomes more smooth after the adjustment, the neighbor areas including a first area and a second area, and wherein a degree of the adjustment of the first area having a first contrast value is higher than a degree of the adjustment of the second area having a second contrast value, the second contrast value being higher than the first contrast value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698